Title: From James Madison to Frederick Beasley, 24 November 1823
From: Madison, James
To: Beasley, Frederick


        
          Reverend Sir
          Montpellier Novr. 24. 1823
        
        I received a few days ago a copy of “A search of truth in the science of the human mind,” for which I perceive I am indebted to your politeness. Other engagements not permitting me at present to read it with the necessary attention, and it being uncertain how long the obstacles to that pleasure may continue, I do not delay the thanks which are due. From the manner in which the work has been spoken of, and from the reputation of its author, I can not doubt that it contributes to enlighten a subject which must always be among the most interesting, tho’ it may never be perfectly understood by minds that are imperfect. Be pleased to accept, Sir, the expression of my great respect.
        
          James Madison
        
      